department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc it a wta-n-118103-00 uilc internal_revenue_service national_office field_service_advice memorandum for deputy area_counsel tege northeast mid-atlantic attn claire j brooks from associate chief_counsel income_tax accounting cc it a subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend partnership w partnership x wta-n-118103-00 agency entity y committee a b c date h date i date o date p date t j k q w x zz year m year p year r year s dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref facility ies agreement settlement item lease issue whether entity y’s cancellation of partnership x’s debt service obligation of dollar_figured was received by partnership x as a contribution_to_capital from partner a under sec_721 of the internal_revenue_code or as taxable damages from entity y under sec_61 conclusion entity y’s cancellation of partnership x’s debt service obligation of dollar_figured was received by partnership x as taxable damages from entity y under sec_61 facts partnership x a successor to partnership w owns and operates a facility in entity y entity y built the facility in year m and operated it until year p when it sold the facility to partnership x hereinafter referred to as the partnership wta-n-118103-00 the partnership and entity y entered into the agreement on date h whereby the partnership agreed to dispose_of item for q years in addition entity y retained certain options to renew the agreement under the agreement entity y was responsible for all of the operating maintenance and certain improvement costs for the facility however upon expiration of the agreement the partnership would own the facility for the remaining period of the lease and be responsible for operating costs in accordance with a letter of intent on date h the partnership agreed to buy the facility from entity y for a total purchase_price of dollar_figureb of which approximately dollar_figurec was paid at closing and the remainder was financed by notes held by entity y the notes obligated the partnership or its partners to repay the amounts owed entity y over q years with interest payable at k percent annually as a result of redemptions by the partnership in year r of interests held by several individual investors as limited partners a’s direct and indirect ownership_interest in the partnership increased to approximately w percent a’s daughter and the other general_partner owned the remainder of the partnership on date i the agency ordered the partnership to take remedial action to bring the facility into compliance with certain federal laws and regulations the agreement required the partnership to obtain approval from entity y for all improvements to the facility however a representative of entity y stated in a letter that entity y would not reimburse the partnership for any expenses to retrofit the facility based on that letter the partnership recommended that a new facility be built opposition to the proposed new facility resulted in entity y’s enacting a zz on new facilities for at least j years the partnership believing that entity y’s actions deprived it of any realistic means to comply with agency’s order sued entity y in year s for breach of agreement and for illegally enacting the zz the lawsuit sought the invalidation of the zz and dollar_figuree in damages negotiations between the parties continued in its date o letter that was signed by a as general_partner the partnership proposed a settlement to entity y the letter which was read into the record at the committee meeting on date p proposed that the partnership immediately terminate all obligations of both parties under the agreement specifically it proposed that entity y will forgive the partnership’s debt service obligation pursuant to one of the mechanisms previously discussed to defer taxes the existing lease will be extended for x years and the partnership’s lawsuit against entity y will be dismissed at the committee meeting on date p b indicated that formal documents will be presented after the lawyers write it all up during this time period legal bills paid_by the partnership to its attorney mentioned sec_104 as part of its legal work in drafting the language on the forthcoming settlement agreement however as of the date p meeting no documents had mentioned the debt being released in consideration of personal injuries suffered by a wta-n-118103-00 at a committee meeting on date t to discuss the settlement c an attorney representing entity y stated the feature of the settlement agreement in consideration of the partnership’s release of entity y’s obligation to put or pay the partnership is relieved of its obligation to pay the remainder of its pass-through mortgage further clarifying entity y’s intent b stated the following on the same date what we are doing here is settling a lawsuit that has the potential for entity y to be on the book for more than dollar_figuref in fines retrofitting costs all kinds of services and we are settling this lawsuit that could drag on for years and years and paying off in this some of the bills that have been in dispute we note that the settlement was signed by both parties on date t the same date as the committee meeting that contained no reference to personal injuries in general the settlement terminates the responsibilities of both parties under the agreement sec_5 of the settlement states for and in consideration of the managing general partner’s release of any and all claims which he may have against entity y for damages suffered by the managing general_partner from personal injury entity y hereby releases the maker s of the remaining portion personal_property notes and maker s of the remaining portion real_property notes from any and all liability thereunder all such notes outstanding on the date hereof shall be returned to the partnership as agent for such makers mark ‘paid in full and discharged ’ at no time did a file a claim with entity a or with any court alleging a personal injury caused by entity a the partnership asserts however that a told entity y representatives that a would pursue claims for personal injuries to him caused by entity y and that the release of the debt was in satisfaction of those claims similarly the underlying information indicates that entity y had no knowledge of any personal injury lawsuit entity y’s legal office answered questions from the internal_revenue_service the service about entity y’s intent in settling the dispute with the partnership for example entity y stated that it agreed to the insertion of sec_5 into the settlement because it is a general release clause of the type that is normally included in contracts of this type entity y’s primary purpose in settling the dispute was to terminate the agreement also entity y stated that it was not and is not aware of any personal injury legal actions by a against entity y law and analysis wta-n-118103-00 sec_61 provides in general that gross_income means all income from whatever source derived thus under sec_61 an accession to wealth is presumed to be gross_income unless the taxpayer can demonstrate that the accession fits into one of the specific exclusions created by other sections of the code 348_us_426 1955_1_cb_207 prior to its amendment by of the small_business job protection act of sec_104 provided generally that gross_income did not include the amount of damages received whether by suit or agreement on account of personal injuries or sickness thus under prior_law damages received on account of a nonphysical injury such as defamation were excludable from gross_income the courts have restricted the sec_104 exclusion to human beings rather than business entities for example the term personal injury does not apply to a corporation see 106_tc_441 aff’d in unpub order no 9th cir date 775_fsupp_1001 w d texas the partnership contends that the reference to personal injury in sec_5 of settlement which describes a release of the general partner’s claims against entity y supports a conclusion that the cancellation of the partnership’s debt service obligation of dollar_figured was received by a on account of personal injuries and is therefore excludable under sec_104 in contrast the service takes the position that the amount was received directly by the partnership as explained below we agree with the service’s characterization of the transaction the underlying cause of action at issue is the partnership’s lawsuit against entity y for breach of the agreement and illegally enacting the zz the lawsuit sought business remedies such as an invalidation of the zz and monetary damages from entity y as such it addressed legal injuries to the partnership not a there is no evidence other than a’s uncorroborated statements that a either alleged personal injury damages against entity y or sought compensatory or punitive_damages from entity y for such injuries thus the underlying cause of action against entity y was brought by and settled by the partnership rather than by a as an individual the proper inquiry is to ask in lieu of what were the damages awarded 144_f2d_110 1st cir aff’g 1_tc_952 cert_denied 323_us_779 all facts including the allegations contained in the taxpayer’s complaint the evidence presented the argument sec_1the tax_court failed to find a personal injury even though the corporation had only one shareholder the court noted that in opting to incorporate the petitioner assumed both the benefits and burdens of the corporate form wta-n-118103-00 made in the court_proceeding and the intent of the payor must be considered in determining in lieu of what were the damages awarded 80_tc_1104 the ultimate inquiry is to determine the reason why the payor made the payment regardless of the payee’s belief as to why the payment was made 290_f2d_283 2d cir in such determinations the form of an agreement may not necessarily govern when all of the underlying facts contravene the form for example in peaco v commissioner tcmemo_2000_122 the plaintiffs contended that the settlement proceeds they received were excludable under sec_104 because the express terms of the settlement agreement which included a general release stating that all funds paid to the plaintiff are for pain and suffering reflect the intent of the parties the tax_court rejected the plaintiffs’ contention indicating that the terms of the settlement agreement did not reflect the realities of the settlement because a significant portion of the proceeds was paid for a loss of compensation claim thus an express allocation in a settlement agreement will not necessarily be determinative if other facts indicate that the payment was intended by the parties for a different purpose see 121_f3d_393 8th cir aff’g 105_tc_396 from the facts presented no indication existed that the debt was being released in consideration for personal injuries suffered by a there is no direct causal link between the settlement and any personal injury suffered by a and the reference to personal injury in settlement appears to be gratuitous in fact considering the purely contractual nature of the underlying cause of action and the absence of any personal injury claims by a the reference is strangely incongruous the underlying material including minutes from the committee meeting on date t is equally clear that entity y was settling a contractual dispute with the partnership not a personal injury lawsuit with a as stated above discussion of the settlement at that meeting was limited solely to the legal dispute involving agreement no reference was made to any pending personal injury action a never filed a claim with entity a or with any court alleging a personal injury caused by entity y in summary the gravamen of the action is a breach of contract claim by the partnership the complaint did not involve an action for personal injuries and the facts do not indicate that any damages were paid on account of a personal injury to a evidence presented by the payor entity y whose intent controls in determining what the damages were awarded for contradicts the partnership’s views that entity y was settling a personal injury claim with a accordingly based on the materials you have submitted entity y’s cancellation of the partnership’s debt service obligation of dollar_figured was received directly by the partnership as taxable damages from entity y under sec_61 wta-n-118103-00 if you have any further questions please contact sheldon a iskow at
